 



Exhibit 10.2
TRANSITIONAL SERVICES AND DEPARTURE AGREEMENT
     This Transitional Services and Departure Agreement (the “Agreement”) is
entered into by and between iRobot Corporation (the “Company”) and Geoffrey P.
Clear (“Executive”) as of April 30, 2008.
WITNESSETH:
     WHEREAS, as of the date of this Agreement, Executive is employed by the
Company as its Principal Financial Officer (“PFO”);
     WHEREAS, Executive has indicated his decision to transition from his
employment at the Company, and Executive and the Company have mutually agreed
that his employment will end on or before December 31, 2008 (the actual last day
of Executive’s employment shall be referred to herein as the “Departure Date”);
     WHEREAS, on a later date, the Company and the Executive may mutually agree
to enter into a supplementary agreement pursuant to which the Executive provides
services to the Company that are outside of the usual course of the Company’s
business on a part-time, independent contractor basis, at the rate of $1500 per
full work day of services;
     WHEREAS, Executive wishes to pursue consulting opportunities in emerging
growth companies with revenues of $50 to $300 million;
     WHEREAS, Executive and the Company now desire to extinguish all prior
agreements relating to severance pay and benefits including, without limitation,
the Executive Agreement by and among iRobot Corporation and Executive dated
March 15, 2006 (the “Executive Agreement”) (except to the extent certain
sections of the Executive Agreement are specifically preserved herein) and
replace all such agreements with this Agreement which sets forth the terms and
conditions of the Executive’s transition and ending of his employment with the
Company.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, Executive and Company agree as follows:
     1. Continuation of Services. The Company will continue to employ Executive
on an at-will basis through the Departure Date and, unless otherwise directed by
the Company, Executive shall continue to work and provide services as PFO to the
Company on a regular full-time basis through the Departure Date; provided,
however, the Company may, in its discretion, reduce Executive’s duties,
responsibilities and required time commitment (but not his Salary (as defined
below)). It is understood that the Company has commenced a search for a
replacement PFO. If the Company’s search efforts are successful and a new PFO
commences his employment prior to December 31, 2008, the Executive shall work
cooperatively with the Company for as long as the Company pays the Executive his
Salary pursuant to Section 2(a) and, regardless of whether Executive remains an
employee, to transition his responsibilities to the new PFO (“Transitional
Services”). It is further understood and agreed that, from the date a new PFO
commences employment at the Company through the Departure Date, the Executive
shall no longer be PFO and shall be the “Senior Finance Advisor to the CEO.” As
Senior Finance Advisor to the CEO, Executive will no longer be a member of the
Company’s senior management team and, among other things, he will not be
eligible to participate in the Senior Executive Incentive Compensation Plan.
     2. Payments and Benefits to Executive.
          (a) Salary Continuation. Executive will continue to receive his
current salary at the rate of $10,700 per bi-weekly pay period, less applicable
deductions and withholdings (“Salary”) on the Company’s regular payroll dates
through the Departure Date; provided however, if the Departure Date occurs prior
to December 31, 2008 because (i) the Company

          Clear Separation Agreement   2     April 30, 2008        

 



--------------------------------------------------------------------------------



 



terminates Executive’s employment without Cause, or (ii) Executive resigns from
employment at the Company in order to commence alternative employment at a
non-competitive entity, the Company shall continue Executive’s Salary through
December 31, 2008 provided Executive signs and does not revoke (within the time
frames set forth in the document) a general release of claims in a form
acceptable to the Company (“General Release”) and Executive continues to provide
Company with Transitional Services and/or such other post-employment assistance
that the Company may reasonably require until December 31, 2008. For purposes of
this Agreement, “Cause” shall mean any one or more of the following:
(i) Executive’s willful failure or refusal (except due to disability or a
condition reasonably likely to be deemed a disability with the passage of time)
to perform substantially his/her duties on behalf of the Company for a period of
thirty (30) days after receiving written notice identifying in reasonable detail
the nature of such failure or refusal; (ii) Executive’s conviction of, entry of
a plea of guilty or nolo contendere to, or admission of guilt in connection with
a felony; (iii) disloyalty, willful misconduct or breach of fiduciary duty by
Executive which causes material harm to the Company; or (iv) Executive’s willful
violation of any confidentiality, inventions or non-competition agreement which
causes material harm to the Company. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to him a copy of a resolution duly adopted by the
Company’s Board of Directors (the “Board”) (excluding Executive if he is a
Director) at a meeting of the Board called and held for (but not necessarily
exclusively for) that purpose (after reasonable notice to Executive and an
opportunity for Executive, together with counsel of his choice, to be heard by
the Board) finding that Executive has, in the good faith opinion of the Board,
engaged in conduct constituting Cause and specifying the particulars thereof in
reasonable detail.

          Clear Separation Agreement   3     April 30, 2008        

 



--------------------------------------------------------------------------------



 



          (b) Usual Benefits. Consistent with the Company’s policies, Executive
shall continue to be eligible for employee benefits, including medical and
dental benefits, and shall continue to accrue vacation through the Departure
Date. The Company shall pay Executive any accrued but unused vacation no later
than the next regular payroll date following the Departure Date. In addition,
the Company shall reimburse Executive for business expenses incurred on or
before the Departure Date, in accordance with Company’s expense reimbursement
practices. Executive’s eligibility to participate in other employee benefits,
including in the Company’s 401(k) Savings Plan, ceases as of the Departure Date
consistent with the terms of those plans.
          (c) Health Benefit Continuation. In the event (i) Executive’s
employment is terminated by the Company without Cause or (ii) Executive resigns
from employment at the Company in order to commence alternative employment at a
noncompetitive entity prior to December 31, 2008, Executive will be provided
with the opportunity to receive Company-paid health benefit continuation.
Specifically, if Executive signs and does not revoke a General Release, and
continues to provide the Company Transitional Services and/or such other
post-employment assistance that the Company may reasonably require until
December 31, 2008, and elects to continue his medical and dental insurance
coverage after the Departure Date under the law known as COBRA, the Company
shall pay a percentage of the medical and dental insurance premiums for
Executive and his dependents, equal to the same percentage of such premiums paid
by the Company during the Executive’s employment, from the Departure Date until
the earlier of: (i) December 31, 2008, (ii) the date Executive and his
dependents become eligible for health or dental insurance through another
employer, or (iii) the date Executive and his dependents become ineligible for
COBRA for any reason (the “Benefit Continuation Period”). Executive shall
promptly notify the Company upon becoming eligible for health or dental
insurance from

          Clear Separation Agreement   4     April 30, 2008        

 



--------------------------------------------------------------------------------



 



another employer or upon becoming otherwise ineligible for COBRA. If Executive
elects COBRA continuation coverage, he may continue coverage for himself and any
dependents after the end of the Benefit Continuation Period at his own expense
for the remainder of the COBRA period, to the extent he and they remain
eligible.
          (d) Acceleration of Unvested Stock Options and Restricted Stock.
Schedule A hereto sets forth a summary of certain outstanding stock options and
restricted stock awards granted to Executive by the Company pursuant to the
Company’s stock option and incentive plans (“Stock Option Plans”) and the
relevant award agreements related to such grants (collectively, the “Award
Agreements”). Subject to the Executive satisfying each of the Separation
Conditions, any then unvested options and restricted stock shall vest effective
on the Departure Date. All provisions of the Award Agreements shall remain in
full force and effect in accordance with their respective terms. Nothing in this
Section 2(d) shall be construed to amend, change or alter Executive’s rights and
obligations with respect to exercising his vested options, including those
pursuant to his December 19, 2002 Option Grant under the Amended and Restated
1994 Stock Plan which provides, among other things, that Executive has 60 days
from the Departure Date to exercise his vested options. For purposes of this
Agreement “Separation Conditions” shall mean, Executive: (i) fulfills his
service duties and responsibilities as set forth in Sections 1 and 2(a) of this
Agreement in a satisfactory manner as determined in good faith by the Board of
Directors through the Departure Date; (ii) is not terminated by the Company for
Cause, and (iii) after the Departure Date, signs (within 21 days after receipt)
and does not revoke (within seven days after signing) a General Release.
          (e) Bonus Payment. Executive has the opportunity to earn a bonus
payment (the “Bonus Payment”) provided that each of the following conditions are
met: (i) bonuses are

          Clear Separation Agreement   5     April 30, 2008        

 



--------------------------------------------------------------------------------



 



paid pursuant to either (x) the Senior Executive Incentive Compensation Plan in
effect for the Company’s 2008 fiscal year (“FY2008”) or (y) bonuses are paid
pursuant to the Company’s 2008 Incentive Compensation Plan, and (ii) Executive
satisfies each of the Separation Conditions set forth in Section 2(d).
Executive’s Bonus Payment, if any, shall be calculated as follows: (Executive’s
Salary) x (the percentage of FY2008 during which Executive was employed by the
Company as PFO) x (the percentage that the Company would have used to calculate
the Executive’s bonus pursuant to the Senior Executive 2008 Incentive
Compensation Plan if Executive had satisfied the employee conditions of the
Plan, such percentage not to exceed 40%) + (Executive’s Salary) x (the
percentage of FY2008 during which Executive was employed by the Company as
Senior Finance Advisor to the CEO) x (the percentage that the Company would have
used to calculate the Executive’s bonus pursuant to the 2008 Incentive
Compensation Plan if Executive had satisfied the employee conditions of the
Plan, such percentage not to exceed 40%). The Bonus Payment shall not be earned
unless and until all of the Separation Conditions are fully satisfied and
provided the Company is satisfied that the Executive continued to provide
Company with Transitional Services and/or such other post-employment assistance
that the Company reasonably required through December 31, 2008. The Bonus
Payment shall be paid at such time as when the Company’s other employees receive
bonus payments but in no event later than March 15, 2009. The Bonus Payment
opportunity set forth in this Section 2(e) shall be in lieu of and fully
supersede any rights Executive may have or have had to bonus or other incentive
compensation.
     3. General Release of Claims. Executive hereby irrevocably and
unconditionally releases, acquits and forever discharges the Company, its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit

          Clear Separation Agreement   6     April 30, 2008        

 



--------------------------------------------------------------------------------



 



plans and fiduciaries of such plans, and the current and former officers,
directors, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when Executive signs this Agreement, Executive has, ever had, now
claims to have or ever claimed to have had against any or all of the Releasees.
This release includes, without limitation, all Claims: relating to Executive’s
employment by and termination of employment with the Company; of wrongful
discharge; of breach of contract; of breach of the Executive Agreement; of
retaliation or discrimination under federal, state or local law of the United
States (including, without limitation, Claims of age discrimination or
retaliation under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, and
Claims of discrimination or retaliation under Title VII of the Civil Rights Act
of 1964); under any other federal or state statute; of defamation or other
torts; of violation of public policy; for wages, bonuses, incentive
compensation, stock, stock options, vacation pay or any other compensation or
benefits; and for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees; provided, however, that this release shall not affect his
rights under this Agreement. As a material inducement to the Company to enter
into this Agreement, Executive represents that he has not assigned to any third
party and has not filed with any agency or court any Claim released by this
Agreement.
     4. Change in Control Benefits. In the event of a Change in Control (as
defined in the Executive Agreement), prior to the Departure Date Executive shall
be entitled to immediate accelerated vesting as set forth in Section 6 of the
Executive Agreement. In addition, Section 10

          Clear Separation Agreement   7     April 30, 2008        

 



--------------------------------------------------------------------------------



 



of the Executive Agreement shall remain in full force and effect and is hereby
incorporated by reference. In all other respects, the Executive Agreement is
superseded by this Agreement.
     5. Tax Treatment. The Company shall undertake to make deductions,
withholdings and tax reports with respect to payments and benefits under this
Agreement to the extent that it reasonably and in good faith determines that it
is required to make such deductions, withholdings and tax reports. Payments
under this Agreement shall be subject to any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate Executive for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.
     6. Return of Property. Executive acknowledges that all documents, records,
apparatus, equipment and other physical property which were furnished or will be
furnished to Executive in connection with his employment at the Company remain
and will remain the sole property of the Company. Executive will return to the
Company all such materials and property when requested by the Company. In any
event, Executive will return all such materials and property on or before the
Departure Date, including, without limitation, all computer equipment, laptops,
software, keys and access cards, credit cards, cell phone, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships (in the latter two cases, actual or prospective). In
the event that Executive discovers that he continues to retain any such property
after the termination of his employment, he shall return it to the Company
immediately. After fulfilling his return of property obligations, Executive
shall delete and finally purge any duplicates of files or documents that may
contain Company information from any computer or other device that remains his
property after the Departure Date.

          Clear Separation Agreement   8     April 30, 2008        

 



--------------------------------------------------------------------------------



 



Notwithstanding the above, Executive will be allowed to keep his current laptop
computer and PDA/cell phone, including portability of the cell phone number,
provided all company data has been removed (restored to its original purchase
condition) by the Company’s IT department.
     7. Confidentiality and Existing Restrictive Covenants. Executive shall not
disclose to any third party any information which, during his employment, he
knew, or reasonably should have known, is considered by the Company to be
confidential and/or proprietary. The foregoing obligation is in addition to, and
not in lieu of, any obligation set forth in any confidentiality or
non-disclosure agreement previously signed by Executive including the iRobot
Corp. Invention Confidentiality Agreement dated February 3, 2003 which terms and
conditions shall remain in full force and effect and are hereby incorporated by
reference. Similarly, the terms of any existing agreement between the Company
and Executive containing restrictive covenants, including, without limitation,
the Noncompetition and Nonsolicitation Agreement between Executive and the
Company dated March 15, 2006 (all such agreements referred to in this Section 6
shall be collectively referred to as “Restrictive Covenants”) shall remain in
full force and effect and are hereby incorporated by reference.
     8. Future Cooperation. During his employment and thereafter, Executive
agrees to cooperate reasonably with the Company and all of its affiliates and
related entities, including its and their outside counsel, in connection with
the contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes Executive may have knowledge
or information. Executive further agrees to make himself available at mutually
convenient times during and outside of regular business hours as reasonably
deemed necessary by the Company’s counsel. Executive agrees to appear without
the necessity of a subpoena and to testify truthfully in any legal proceedings
in which the Company calls him as a witness. The

          Clear Separation Agreement   9     April 30, 2008        

 



--------------------------------------------------------------------------------



 



Company shall reimburse Executive for out-of-pocket business expenses incurred
directly as the result of requested future cooperation, in accordance with
Company’s expense reimbursement practices.
     9. Suspension /Termination of Payments. In the event that Executive fails
to comply with any of his obligations under this Agreement including but not
limited to the provisions of the Agreement which have been incorporated by
reference, in addition to any other legal or equitable remedies it may have for
such breach the Company shall have the right to terminate or suspend its
payments or benefits to or made on behalf of Executive under this Agreement. The
termination or suspension of such payments in the event of such breach by
Executive will not affect his continuing obligations under this Agreement.
     10. Legal Representation. This Agreement is a legally binding document and
his signature will commit Executive to its terms. Executive acknowledges that he
has been advised to discuss all aspects of this Agreement with his attorney, and
that he has carefully read and fully understands all of the provisions of this
Agreement and that he is voluntarily entering into this Agreement.
     11. Absence of Reliance. In signing this Agreement, Executive is not
relying upon any promises or representations made by anyone at or on behalf of
the Company.
     12. Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company of any liability or any act of wrongdoing whatsoever
against Executive. The Company specifically disclaims any liability or
wrongdoing whatsoever against Executive or any other person on the part of the
Company, its affiliates, and their current and former agents, employees and
shareholders.

          Clear Separation Agreement   10     April 30, 2008        

 



--------------------------------------------------------------------------------



 



     13. Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement or portions of the Agreement that have been incorporated by reference)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
     14. Waiver. No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party. The failure of any party
to require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     15. Enforcement.
          (a) Jurisdiction. Executive and the Company hereby agree that the
courts of the Commonwealth of Massachusetts shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim for violation of this Agreement. With respect to
any such court action, Executive (i) submits to the jurisdiction of such courts,
(ii) consents to service of process, and (iii) waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or venue.
          (b) Relief. Executive agrees that it would be difficult to measure any
harm caused to the Company that might result from any breach by Executive of his
promises set forth in Sections 6, 7 or 8 and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, if Executive
breaches, or proposes to breach, any portion of his

          Clear Separation Agreement   11     April 30, 2008        

 



--------------------------------------------------------------------------------



 



obligations under Sections 6, 7 or 8, the Company shall be entitled, in addition
to all other remedies it may have, to an injunction or other appropriate
equitable relief to restrain any such breach, without showing or proving any
actual damage to the Company and without the necessity of posting a bond.
     16. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts without regard to
conflict of laws principles. In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either Executive or the Company or the “drafter” of all or any portion
of this Agreement.
     17. Entire Agreement. This Agreement, including all provisions that are
incorporated by reference, the Indemnification Agreement, the Stock Option Plan,
Award Agreements, and the Restrictive Covenants between Executive and the
Company constitute the entire agreement between Executive and the Company. This
Agreement supersedes any previous agreements or understandings between Executive
and the Company relating to the subject matter herein including, without
limitation, the Executive Agreement, except as specifically provided in
Section 4 of this Agreement.
     18. Time for Consideration and Effective Date. Executive acknowledges and
agrees that he had the opportunity to consider this Agreement for more than
twenty-one (21) days before signing it and that no modifications to this
Agreement had the effect of restarting the twenty one day consideration period.
To accept this Agreement, Executive must return a signed original of this
Agreement so that it is received by the undersigned at or before April 24, 2008.
If Executive signs this Agreement before April 24, 2008, he acknowledges by
signing this

          Clear Separation Agreement   12     April 30, 2008        

 



--------------------------------------------------------------------------------



 



Agreement that such decision was entirely voluntary and that he had the
opportunity to consider this Agreement for more than a twenty-one (21) day
period. For the period of seven (7) days from the date when this Agreement
becomes fully executed, Executive has the right to revoke this Agreement by
written notice to the undersigned. For such a revocation to be effective, it
must be delivered so that it is received by the undersigned at or before the
expiration of the seven (7) day revocation period. This Agreement shall not
become effective or enforceable during the revocation period. This Agreement
shall become effective on the first business day following the expiration of the
revocation period (the “Effective Date”). Notwithstanding the foregoing, the
Company may withdraw the offer of this Agreement or may void this Agreement
before the Effective Date if Executive (i) is terminated by the Company for
Cause; (ii) fails to cooperate reasonably with requests by the Company;
(iii) breaches any other provision of this Agreement.
     19. Attorneys’ Fees. Each party shall bear his or its own costs and
attorney’s fees in connection with the negotiation and drafting of this
Agreement. In the event of any legal action to enforce this Agreement, including
those provisions that have been incorporated by reference, the party that
prevails in such action shall be entitled to recover his, or its attorney’s fees
and costs from the non-prevailing party or parties.
     20. No Transfer. Executive represents that he has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim against any of the Releasees or any portion thereof or interest therein.
     21. Binding Nature of Agreement. This Agreement shall be binding upon each
of the parties and upon the heirs, administrators, representatives, executors,
successors and assigns of each of them, and shall inure to the benefit of each
party and to the heirs, administrators, representatives, executors, successors,
and assigns of each of them.

          Clear Separation Agreement   13     April 30, 2008        

 



--------------------------------------------------------------------------------



 



     22. Modification of Agreement. This Agreement may be amended, revoked,
changed, or modified only upon a written agreement executed by both parties. No
waiver of any provision of this Agreement will be valid unless it is in writing
and signed by the party against whom such waiver is charged.
     23. Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
(The remainder of this page is intentionally blank.)

          Clear Separation Agreement   14     April 30, 2008        

 



--------------------------------------------------------------------------------



 



     24. Definition. For purposes of this Agreement, the term “Company” shall
include the Company and its affiliated and related entities, and its and their
respective predecessors, successors and assigns.
     This Agreement has been executed as a sealed instrument by Executive and
the Company.

                      EXECUTIVE            
 
                   
/s/ Geoffrey P. Clear
      April 30, 2008                   Geoffrey P. Clear       Date    
 
                    iRobot Corporation            
 
                   
By:
  /s/ Colin Angle       April 30, 2008                      
 
  Name:   Colin Angle       Date    
 
  Title:   CEO            

          Clear Separation Agreement   15     April 30, 2008        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Stock Options

                                                  Number of                
Number of   Unexercised     Date of Option           Unexercised   Options
Vested   Name of Stock Grant   Exercise Price   Options   as of 4/30/08   Plan
12/19/2002   $ 0.55       46,440       46,440    
Amended and Restated 1994 Stock Plan
                           
 
2/8/2005   $ 4.96       12,000       6,000    
Amended and Restated 2004 Stock Option and Incentive Plan
                           
 
5/25/2007   $ 16.03       12,000       0    
2005 Stock Option and Incentive Plan

Restricted Stock and Restricted Stock Units (RSU)

                      Date of Restricted   Number of   Number of Restricted    
Stock or RSU   Restricted Shares   Shares or RSUs Vested     Grant   or RSUs  
as of 4/30/08   Name of Stock Plan 5/25/2007     3,000       [0    
2005 Stock Option and Incentive Plan
                   
 
3/28/2008     3,350       0    
2005 Stock Option and Incentive Plan

         
Clear Separation Agreement
  16     April 30, 2008        

 